Hatcher, Judge,
dissenting:
Tbe majority decision is based on Laas v. Lubic, 101 W. Va. 546, Cook v. Lbr. Co., 74 W. Va. 503, and Ins. Co. v. Wilson, 29 W. Va. 528, without any attempt to discover and apply tbe reasons wbicb impelled those decisions. Laas v. Lubic, merely refers to and depends on Cook v. Lbr. Co., and Ins. Co v. Wilson. Cook v. Lbr. Co. involved tbe title to timber land and was tried by tbe circuit court in lieu of a jury upon evidence offered by both parties. It was upon a patent introduced by defendant (issued prior to tbe patent under which plaintiff claimed), that tbe weakness of plaintiff’s title was made apparent. Consequently tbe declaration by this court in tbe second point of the syllabus that tbe submission of tbe case to the trial court for its findings on .questions of fact, made the parties demurrent to tbe evidence and demurree, respectively, is not well taken. It is unheard-of practice that tbe defendant, merely by agreeing to submit the facts to tbe court instead of a jury, thereby waives all of bis evidence in conflict with that of plaintiff, etc., wbicb be would do as a demurrant to tbe evidence. Because of this misconception of the position of tbe parties it is not surprising that tbe court then misapplied tbe law and remanded tbe ease merely to see, as tbe opinion states, if the plaintiff could prove the omitted fact (his title) or desired to do so. That statement clearly shows there was nothing in the record from wbicb tbe court judicially knew tbe plaintiff could furnish such proof. How different was the situation in Ins. Co. v. Wilson. There the plaintiff moved the trial court for permission to withdraw bis joinder to defendant’s demurrer before tbe demurrer bad been passed on. Tbe plaintiff further showed by affidavit that be bad been led by tbe representations and conduct of the defendant, prior to tbe trial, not to put in bis whole case and that be was then in position *364to fully supplement his evidence, etc. This court very properly held that plaintiff’s motion was made at a time when the trial court had control of the entire proceedings; that the trial court was shown that the plaintiff had available, material evidence which he had been trapped by defendant into omitting, and that accordingly the joinder in the demurrer should have been set aside and the case reopened. The opinion (p. 542) says: “The circumstances of this case bring it precisely within the rules acted upon in Gibson v. Hunter, H. Blk. 207, and Taliaferro v. Gatewood, 6 Munf. 320.”
Gibson v. Hunter, decided in 1793 and reported in 2 H. Bl. 187 (instead of the reference above given), declared, on page 208, “the whole proceeding upon a demurrer to evidence to be under the control of the judge before whom the trial is had.” Taliaferro v. Gatewood, decided in 1819, after repeating the above declaration in Gibson v. Hunter, continued: “If, therefore, by mistake or otherwise a material fact, on which the point in issue depends, and which the court judicially knows to exists, be omitted in such demurrer, it ought to be set aside as too uncertain for a judgment to be given thereon.” So, if in the West Virginia decisions which cite and purport to rely on the rule of Gibson v. Hunter and Taliaferro v. Gatewood, the court judicially knew to exist the omitted facts, then such decisions were properly within the rule — otherwise they were not. Judicial knowledge of the omitted fact is the heart of the rule. This is clearly shown by the opinion in Taliaferro v. Gatewood, p. 323. The evidence omitted in that ease was the writ in another action. The opinion specifies: “The case before us being of a record, in which, it is judicially known to the court that a writ existed and preceded the filing of the bill, our decision will have no effect as to cases in which ulterior evidence may or may not exist, and in which it is not certainly known to the court that it does exist. In such cases, the party must abide by the testimony he has exhibited.” In the instant case “it is not certainly known to the court” that proof of loss was filed. Ulterior evidence of that fact “may or may not exist.” Therefore, under the precise exclusion of Taliaferro v. Gate-*365wood, tbe plaintiff should “abide by the testimony he has exhibited.” To decide otherwise is to repudiate Taliaferro v. Gatewood and to depart from the common law precedure relating to a demurrer to the evidence — a procedure the constitution of West Virginia has continued until it may be changed, not by the judiciary, but by the legislature. See Constitution, Article VIII, sec. 21.
If the joinder in a demurrer to the evidence is to be regarded as purely experimental on the part of the demurree, then fair play demands that the demurrer itself be treated as experimental on the part of the demurrant and that he be permitted to present his evidence whenever the demurrer is overruled. In such event, alas, the common law procedure on a demurrer to the evidence would be no more.